DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is Non-Final.

Remarks
Claim 2 is cancelled.
Claims 4 and 6-14 are withdrawn from further consideration.
Claims 1 and 3-15 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG (US 20130337348 A1) in view of PARK (KR 20140091247 A, see English Machine Translation).
	Regarding claim 1, ZHENG teaches a lithium-air flow electrochemical cell (see the Li-air flow battery, see Fig. 2), comprising:
an anode (see the anode 203); 
an air cathode (see the air electrode 204) in ionic communication with the anode (see Fig. 2); and
a flow electrolyte (see the second electrolyte solution 208, which flows; [0065] Circulation of the second electrolyte solution 208 can be achieved via an inlet circulation line 210 and an outlet circulation line 211) in contact with the air cathode (see Fig. 2) and configured to flow past the cathode (see Fig. 2).
	Regarding the claimed “a microporous layer in direct contact with the air cathode”, ZHENG teaches a porous layer in direct contact with the cathode (see the porous hydrophobic polymer membrane 213, which is in direct contact with the air electrode 204), but does not 
	Further regarding the claimed “the flow electrolyte having an ionic liquid and an intrinsic lithium ion concentration of less than about 0.001 M”, ZHENG teaches the flow electrolyte having an intrinsic lithium ion concentration of less than about 0.001 M ([0019], The flowing can be done at a flow rate sufficient to maintain the concentration of LiOH in the electrolyte solution at less than 12.5 g of LiOH per 100 g of water; Based on the disclosure, the intrinsic lithium ion concentration of the second electrolyte solution 208 is calculated as to be less than about 5.2 M; Given the teachings above, it would have been obvious to have selected concentration within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)), but does not explicitly disclose the claimed “an ionic liquid”.  However, PARK discloses a lithium air battery, wherein the aqueous electrolyte 450 which is prepared by dissolving a salt of Lithium Acetate dihydrate (C 2 H 3 LiO 2 , Sigma-Aldrich), Lithium Chloride (LiCl, Sigma-Aldrich), Lithium hydroxide (LiOH, Sigma-Aldrich) in DI Water may be used and the aqueous electrolyte 450 may be selected from an ionic liquid, that is, a compound represented by the following formula (1), and a mixture thereof (see P14), and 

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	ZHENG teaches a two-room cell (see Fig. 2).

	Regarding claim 15, ZHENG teaches a lithium-air flow electrochemical cell (see the Li-air flow battery, see Fig. 2), comprising:
an anode (see the anode 203); 
an air cathode (see the air electrode 204) in ionic communication with the anode (see Fig. 2); and
a flow electrolyte (see the second electrolyte solution 208, which flows; [0065] Circulation of the second electrolyte solution 208 can be achieved via an inlet circulation line 210 and an outlet circulation line 211) in contact with the air cathode (see Fig. 2) and configured to flow past the cathode (see Fig. 2).

	Further regarding the claimed “the flow electrolyte having an ionic liquid and no intrinsic lithium ion content”, ZHENG teaches the flow electrolyte having no intrinsic lithium ion content ([0019], The flowing can be done at a flow rate sufficient to maintain the concentration of LiOH in the electrolyte solution at less than 12.5 g of LiOH per 100 g of water; Based on the disclosure, the intrinsic lithium ion concentration of the second electrolyte solution 208 is calculated as to be less than about 5.2 M; Given the teachings above, it would have been obvious to have selected concentration within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)), but does not explicitly disclose the claimed “an ionic liquid”.  However, PARK discloses a lithium air battery, wherein the aqueous electrolyte 450 which is prepared by dissolving a salt of Lithium Acetate dihydrate (C 2 H 3 LiO 2 , Sigma-Aldrich), Lithium Chloride (LiCl, Sigma-Aldrich), .
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG (US 20130337348 A1) in view of PARK (KR 20140091247 A, see English Machine Translation) as applied to claim 1 above, further in view of KIMISHIMA (US 20100273032 A1).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the microporous layer has a porosity of less than about 0.4”, modified ZHENG teaches the microporous layer (see the rejection of claim 1), but does not explicitly disclose the claimed “a porosity of less than about 0.4”.  However, KIMISHIMA discloses a microporous polyolefin membrane for a battery, wherein when the porosity of the microporous polyolefin membrane is less than about 25%, it can be more difficult to produce a membrane having sufficient air permeability and when the porosity exceeds about 80%, it can 


Response to Arguments
	Applicant's arguments filed on 03/15/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	   
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726